Case: 13-13344    Date Filed: 12/30/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13344
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:10-cr-00020-MSS-PRL-1



ANTHONY E. MARCHESSEAULT,

                                                           Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 30, 2014)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-13344     Date Filed: 12/30/2014   Page: 2 of 4


      On June 16, 2010, Anthony Marchesseault was indicted for violating 18

U.S.C. § 1038(a)(1)(A) by “caus[ing] a package containing a hoax explosive to be

deposited in the United States Mail with insufficient postage that falsely

represented that it was being sent from the Chairman and Chief Executive Officer

of a company, for which [he] previously served as a contractor, to Dr. Al-Zarquawi

Gjasd A Da S., Baghdad University, Iraq.” Doc. 3. Pursuant to a plea agreement,

Marchesseault pleaded guilty to the offense, and, on December 7, 2010, the

District Court sentenced him to a one-year term of probation conditioned on his

serving one hundred hours of community service, attending anger-management

classes, and making restitution in the sum of $2,711. Doc. 37.

      After serving the term of probation and complying with its conditions,

Marchesseault, on February 4, 2013, moved the District Court for reconsideration.

The court treated the motion as a challenge to his conviction and sentence, and

therefore brought under 28 U.S.C. § 2255. On May 15, 2013, the court denied the

motion as time-barred because it had not been filed within one year of the date

Marchesseault’s conviction became final. Doc. 47 at 3-4.

      On July 19, 2013, Marchesseault filed a notice of appeal challenging the

District Court’s May 15, 2013, order. On July 15, 2014, this court treated




                                          2
                Case: 13-13344      Date Filed: 12/30/2014      Page: 3 of 4


Marchessealut’s February 4, 2013, motion as a petition for writ of error coram

nobis and entertained the appeal. 1

       “Federal courts have authority to issue a writ of error coram nobis under the

All Writs Act, 28 U.S.C. § 1651(a).” United States v. Mills, 221 F.3d 1201, 1203

(11th Cir. 2001). A writ of error coram nobis is available to vacate a conviction

after the petitioner has served his sentence. United States v. Peter, 310 F.3d 709,

712 (11th Cir. 2002). “The writ of error coram nobis is an extraordinary remedy of

last resort available only in compelling circumstances where necessary to achieve

justice.” Mills, 221 F.3d at 1203. Coram nobis relief is limited to the most

fundamental errors, and such relief is only proper when “no other remedy is

available and the petitioner presents sound reasons for failing to seek relief

earlier.” Id. at 1203–04; see Alikhani v. United States, 200 F.3d 732, 734 (11th

Cir. 2000) (concluding that defendant’s claims could have been raised in a pretrial

motion and were therefore not cognizable on coram nobis review).

       The errors flagged by Marchesseault in his motion to reconsider relate to

errors in events that occurred prior to his plea of guilty, the plea itself, his

presentence investigation report, his restitution, and the effectiveness of his




       1
        We held that the appeal was timely. Because the District Court did not enter a
judgment in a separate document, we deemed its order entered 150 days after May 15, 2013.
                                              3
                 Case: 13-13344        Date Filed: 12/30/2014        Page: 4 of 4


attorney. 2 He has provided no “sound reasons” as to why these issues could not

have been raised in pretrial motions, on direct appeal, or in a timely filed § 2255

motion. See Mills, 221 F.3d at 1204; see also Alikhani, 200 F.3d at 734.

       AFFIRMED.




       2
          Marchesseault waived several of these issues by pleading guilty and by failing to raise
these issues related to his guilty plea on direct appeal. See Peter, 310 F.3d at 712 (noting that the
failure to challenge a guilty plea on direct appeal waived several types of error in the proceedings
which resulted in the guilty plea); see also Smith v. United States, 532 F.3d 1125, 1127 (11th
Cir. 2008) (stating that a guilty plea waives all non-jurisdictional challenges to a conviction).
                                                 4